Citation Nr: 1626259	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back disorder and, if so, whether service connection, to include as secondary to service-connected bilateral foot and right ankle disabilities, is warranted.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.

3.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the left heel.

4.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the right heel.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in September 2010 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that, in addition to the issues listed on the title page, the March 2013 statement of the case also addressed the issues of entitlement to service connection for left ankle and bilateral knee disorders, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, in his May 2013 substantive appeal (VA Form 9), the Veteran expressly limited his appeal to the issues on the title page.  Therefore, as he did not perfect his appeal with regard to the service connection and TDIU claims, and VA has not taken any action that suggests to the Veteran that the requirement of a substantive appeal was waived, such issues are not properly before the Board. 

In March 2015, the Veteran and his friend, L.B., provided testimony at a Board hearing before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  A transcript of the hearing is of record.  In April 2016, the Veteran was advised that the AVLJ who conducted his March 2015 hearing was no longer employed by the Board, and that he had the right to a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2014).  Later that month, the Veteran responded and indicated that he does not desire another hearing.  Thus, the Board may proceed with appellate review of the case without further delay.  

The merits of the claim for service connection for a back disorder as well as the claims for increased ratings for his right ankle and bilateral heel disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in January 1993 and issued in February 1993, the RO denied service connection for a back disorder.

2.  Evidence added to the record since the final February 1993 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially claimed entitlement to service connection for a back disorder in July 1992.  In a decision dated in January 1993 and issued in February 1993, the RO considered the Veteran's service treatment records as well as a VA examination report dated in December 1992.  The RO noted that the Veteran had a currently diagnosed lumbar spine disability, to include low back strain and lumbar scoliosis, the service treatment records documenting treatment for back pain on two occasions, i.e., January 1975 and January 1976, and he reported problems with his back on a continuing basis since 1986, i.e., ten years after his discharge from service; however, determined that service connection for a low back strain was not warranted as he did not have chronic treatment during service and did not have continuous since service.  Furthermore, the Veteran's lumbar scoliosis was noted to a constitutional or developmental abnormality unrelated to service.  In essence, such rating decision denied his claim for a back disorder on the basis that there was no probative evidence of a nexus to service.  

In February 1993, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement as to such denial within one year.  Furthermore, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), (c); however, no evidence was received within one year of the issuance of the February 1993 rating decision and no additional service treatment records have been received.  In this regard, the Board acknowledges that, in an unrelated claim in January 1994, the Veteran identified VA treatment records and such were obtained in April 1994.  However, while such records address back complaints, they were not received within one year of the February 1993 rating decision.  Therefore, the February 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].  

The Board observes that, in December 1994, the Veteran communicated an intent to reopen his claim for service connection for a back disorder.  Specifically, he requested that VA "please take another look at [his] back condition," because his VA physician had told him that his back disorder may be secondary to his service-connected heel and ankle disabilities.  This claim was not adjudicated and remained pending at the time the RO issued the September 2010 rating decision that is the basis for the present appeal.    

Evidence received since the February 1993 decision includes VA treatment records from as early as January 1994 (received in April 1994), reflecting the Veteran's back complaints and, in May 1995, an assertion that he first injured his back in an in-service fall, and that he has continued to experience symptoms since his separation from service.  The Veteran was also afforded a VA examination in December 2009.  The examiner noted on that report, as well as in two separate addenda, that the Veteran's current back disorder existed prior to service and was aggravated beyond the course of its natural progression as a result of his service.  
In addition, the Veteran continues to generally allege, to include at his Board hearing, that his back disorder had its onset during service, or was otherwise the result of service.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the statements from the Veteran pursuant to Justus, as well as the VA examination report and addenda, the Board finds that the evidence received since the February 1993 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for a back disorder.  See 38 C.F.R. § 3.156(a); see also Shade, supra.  Furthermore, the Veteran has advanced an alternative theory of entitlement, i.e., that his back disorder is caused or aggravated by his service-connected bilateral foot and right ankle disabilities.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back disorder is reopened.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a back disorder is reopened; the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's reopened claim for service connection for a back disorder, he has been diagnosed with scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine.  He asserts that he injured his back during service, and that he has continued to experience symptoms of that injury since his separation from service.  Alternatively, he asserts that his back disorder is the result of an altered gait, attributable to his service-connected disabilities of the bilateral feet and right ankle.   

The Veteran was afforded a VA examination of his lumbar spine in December 2009.  The examiner noted the history of "recurrent back pain" on the Veteran's July 1973 report of medical history, and concluded that the Veteran had a pre-existing back disability which was aggravated during his service.  The examiner reiterated this finding in addenda dated in July 2010 and August 2010.  

Although the Veteran self-reported a history of recurrent back pain on his July 1973 entrance examination, no abnormalities of the spine or musculature of the back were noted on the examination report.  Because the Veteran's entrance examination shows no abnormalities of the back or spine, he is presumed to be sound on service entrance.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A.      § 1153; 38 C.F.R. § 3.306.   

Given that the Veteran was presumed sound upon entrance, an opinion as to whether there is clear and unmistakable evidence that a disability of the spine or musculature of the back preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service is required.  If no such evidence exists, an opinion as to whether the Veteran's back disability is directly related to service, or caused or aggravated by a service-connected disability, must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, while on remand, the Veteran should be provided with proper VCAA notice regarding the secondary aspect of his service connection claim.  In this regard, while an October 2009 letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection on a direct basis, he has not been afforded VCAA notice regarding secondary service connection.

As to the claims for increased ratings for his bilateral heel and right ankle disabilities, the Board notes that the Veteran was most recently afforded a VA examination of his feet and ankles in January 2015.  The examination reported noted a variety of service-connected disabilities affecting the feet, including bilateral pes planus, metatarsalgia, and status-post right great toe keller osteotomy with residual scar.  The report appropriately characterizes the severity of the Veteran's bilateral heel fractures, but does not attempt to describe the functional loss that is attributable to these disabilities.  In addition, the report did not measure the range of motion of the Veteran's ankle, nor did it discuss the functional impact of this disability on the Veteran's employability and activities of daily living.  As a result, a new VA examination is necessary.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a back disorder as secondary to secondary to service-connected bilateral foot and right ankle disabilities.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and etiology of his back disorder to be conducted by an examiner other than the December 2009/July 2010/August 2010 examiner.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  After reviewing the record and examining the Veteran, the examiner should clearly identify all back disorders, taking into consideration the fact that the Veteran has been variously diagnosed with scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine.

(B)  For each identified back disorder, but in particular the Veteran's scoliosis, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  For any back disorder that is considered a congenital or developmental defect, was there additional disability due to disease or injury superimposed upon such defect during either period of the Veteran's military service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that any current back disorder is a congenital or developmental disease, was it aggravated beyond the natural progression during the Veteran's military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(C)  For each currently diagnosed back disorder that is not a congenital or developmental defect or a disease, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed the Veteran's military service.

(i)  If there is clear and unmistakable evidence that any current back disorder(s) pre-existed the Veteran's military service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(D)  If there is no clear and unmistakable evidence that any current disorder pre-existed the Veteran's military service, then the examiner is asked to state whether it is at least as likely as not that any current back disorder is directly related to service, to include his back injury as described at the March 2015 Board hearing and/or his documented in-service treatment for back complaints. 

(E) For all currently diagnosed back disorders that are not congenital, did not exist prior to service, and are not directly related to service, the examiner is asked to state whether it is at least as likely as not that they were caused or aggravated by a service-connected bilateral foot and/or right ankle disability, to include as the result of altered gait.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(F) For any diagnosis of arthritis, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's arthritis manifested within one year of the Veteran's service discharge in August 1976, and, if so, describe the manifestations.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering these opinions, the examiner should consider the Veteran's testimony that his back symptomatology started during service, progressively worsened, and has continued to the present time.  

4.  Schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his service-connected bilateral heel and right ankle disabilities.   Any indicated evaluations, studies, and tests should be conducted.  The electronic record must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral heel and right ankle disabilities, to include any resulting limitation of motion or other abnormality.  The examiner should specifically determine whether the Veteran suffers from moderate or marked limitation of ankle motion.  The examiner must also comment on the specific functional impacts the Veteran's service-connected bilateral heel disabilities and right ankle disability have on his daily activities and employment.

A rationale should be provided for any opinion offered.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


